DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits. Claims 1-7 are currently pending and addressed below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements that were filed on August 05, 2020, January 18, 2022, and March 16, 2022 are in compliance with 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ike (US 2016/0244036) in view of Watanabe (US 2004/0085197). Ike and Watanabe are considered analogous to the claimed invention because they are in the same field of applying braking assist for a vehicle.

Regarding Claim 1, Ike teaches:
A vehicle control device ("According to at least one embodiment of the present invention, a brake apparatus configured to execute a brake assist based on a collision risk representing a risk of a vehicle including the brake apparatus to collide with an obstacle," – see at least Ike: paragraph 0006 lines 1-4) (The examiner notes that the brake apparatus as taught by Ike corresponds to the claimed vehicle control device)
comprising: a brake assist controller configured to perform a brake assist control to provide a brake with a braking force when a driver operates a brake pedal ("The brake ECU 30 controls the output (wheel cylinder pressures) of the brake actuator 40 to execute a brake assist, based on information about the MC pressure received from the MC pressure sensor 15 as a brake operation amount by the driver and a request from the PCS ECU 20." – see at least Ike: paragraph 0026 lines 4-8),
the braking force being equal to or greater than a braking force corresponding to a depression amount of the brake pedal ("Or, if the PBA flag is 2, the procedure goes forward to Step S106-4, and it further determines which level of assist amount (assist level) is set for the current brake assist. Note that as will be described later, the assist amount (a brake force added to the brake force generated with an operation by the driver) for a brake assist by the brake apparatus 1 is classified into five levels (level 0 to level 4, including level 0 for the assist amount of 0)." – see at least Ike: paragraph 0043) (The examiner notes that the assist amount as taught by Ike is added to the brake force generated with an operation by the driver, and therefore results in a braking force at least equal to or greater than a braking force corresponding to a depression amount of the brake pedal by the driver);
an inter-vehicle gap sensor configured to detect an inter-vehicle gap between an own vehicle and a preceding vehicle; a relative speed sensor configured to detect a relative speed between the own vehicle and the preceding vehicle ("The millimeter-wave radar 10a transmits forward a radio wave in a millimeter wave band (for example, 60 GHz) to be reflected by an obstacle, and receives the reflected wave to detect the obstacle, with which the distance to the obstacle, the relative speed, and the orientation can be detected." – see at least Ike: paragraph 0017 lines 4-8) (The examiner notes that the obstacle in the forward direction of the own vehicle by the millimeter-wave radar as taught by Ike corresponds to the claimed preceding vehicle. The millimeter-wave radar as taught by Ike is capable of determining both distance (i.e. gap) and relative speed);
wherein the brake assist controller determines that an operating condition for the brake assist control is satisfied if a time to collision calculated from the relative speed and the inter-vehicle gap is equal to or smaller than a reference time to collision ("For example, assuming that the level of a collision risk gets higher from 0 to 3, the PBA flag 0 is assigned TTC≧A1[s]; the PBA flag 1 is assigned A2[s]≦TTC<A1[s]; the PBA flag 2 is assigned A3[s]≦TTC<A2[s]; and the PBA flag 3 is assigned TTC<A3[s], where 0<A3<A2<A1." – see at least Ike: paragraph 0023 lines 5-7) (The examiner notes that the terms A1, A2, and A3 as taught by Ike correspond to reference time to collision, where the operating condition for the brake assist control is satisfied if the calculated time to collision is less than A1),

Ike does not explicitly disclose, but Watanabe teaches:
and a vehicle speed sensor configured to detect a vehicle speed of the own vehicle ("The vehicle speed sensor 11 senses the speed of the driven vehicle (the vehicle being driven) and outputs the speed V of the driven vehicle (the driven vehicle speed)." – see at least Watanabe: paragraph 0082 lines 1-3),
and if the time to collision is larger than the reference time to collision, the brake assist controller determines that the operating condition is satisfied if a time headway calculated from the vehicle speed and the inter-vehicle gap is equal to or smaller than a reference time headway ("the headway time Td for intervention braking is set to be a fixed value less than or equal to the headway time Td for the second warning." – see at least Watanabe: paragraph 0134 lines 3-5) (The examiner notes that the recitation of "if the time to collision is larger than the reference time to collision" does not meaningfully affect the invention, because with the way the claims are written, the operating condition is satisfied as long as either the time to collision or time headway are equal to or smaller than their respective reference times. In other words, there is no difference in outcome whether the time to collision is evaluated before or after the time headway).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ike with these above aforementioned teachings from Watanabe to include a vehicle speed sensor and determining that the operating condition is satisfied if a time headway calculated from the vehicle speed and the inter-vehicle gap is equal to or smaller than a reference time headway. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Watanabe’s vehicle speed sensor and method of determining if an operating condition is satisfied based on a calculated time headway with Ike’s brake apparatus in order to determine a suitable vehicle separation (“By this arrangement, the above-described headway time can be the parameter for determining the suitable vehicle separation, and therefore, a warning or braking force can be generated at a timing which matches the characteristics of each driver.” – see at least Watanabe: paragraph 0052 lines 6-10). Doing so would provide the benefit of recognizing that a risk of collision increases as time headway decreases ("Accordingly, the headway time Td for the first warning (the first time Td) is set to be largest, the headway time Td for the second warning (the second time Td) is set to be next largest, and the headway time Td for intervention braking (the third time Td) is set to be the smallest." – see at least Watanabe: paragraph 0133 lines 3-7, wherein the first, second, and third times Td as taught by Watanabe correspond to thresholds for increasingly urgent warning levels).

Regarding claim 2, Ike in view of Watanabe teaches all of the elements of the current invention as stated above. Further, Ike teaches:
wherein the brake assist controller determines that the operating condition is satisfied if a condition in which a depression speed of the brake pedal is higher than a reference depression speed is further satisfied ("As will be described later, when the brake operation amount and the brake operation speed are greater than or equal to certain thresholds, an execution of a brake assist is started or the assist amount is raised." – see at least Ike: paragraph 0049 lines 7-11),
and the reference depression speed decreases as the time headway decreases ("Namely, while the collision risk increases, the threshold is lowered to relax the condition for starting the brake assist and raising the assist amount. This makes it possible to appropriately execute a brake assist even if the brake operation amount or the operation speed by the driver is small when the collision risk is high." – see at least Ike: paragraph 0050 lines 3-9) (The examiner notes that Fig. 4(a) of Ike as shown below illustrates that the threshold for brake operation speed (i.e. the depression speed of the brake pedal) decreases as the risk level increases. The examiner further notes that while Ike does not explicitly teach that the risk level is correlated with the time headway, this limitation is taught by Watanabe ("Accordingly, the headway time Td for the first warning (the first time Td) is set to be largest, the headway time Td for the second warning (the second time Td) is set to be next largest, and the headway time Td for intervention braking (the third time Td) is set to be the smallest." – see at least Watanabe: paragraph 0133 lines 3-7, wherein the first, second, and third times Td as taught by Watanabe correspond to thresholds for increasingly urgent warning levels). As set forth above, it would have been obvious to combine these teachings from Watanabe with the teachings from Ike to increase the risk level according to a decreasing time headway).

    PNG
    media_image1.png
    364
    610
    media_image1.png
    Greyscale

Regarding claim 3, Ike in view of Watanabe teaches all of the elements of the current invention as stated above. Further, Ike teaches:
wherein the brake assist controller determines that the operating condition is satisfied if a condition in which a target deceleration corresponding to the depression amount of the brake pedal is equal to or higher than a reference target deceleration is further satisfied ("As will be described later, when the brake operation amount and the brake operation speed are greater than or equal to certain thresholds, an execution of a brake assist is started or the assist amount is raised." – see at least Ike: paragraph 0049 lines 7-11) (The examiner notes that the brake operation amount as taught by Ike corresponds to the claimed target deceleration. This interpretation of the claimed target deceleration is supported by the applicant's own specification ("The target deceleration is a target value for deceleration and is determined according to the depression amount of the brake pedal given by the driver." – see at least the instant application: paragraph 0039 lines 2-3))
and the reference target deceleration decreases as the time headway decreases ("Namely, while the collision risk increases, the threshold is lowered to relax the condition for starting the brake assist and raising the assist amount. This makes it possible to appropriately execute a brake assist even if the brake operation amount or the operation speed by the driver is small when the collision risk is high." – see at least Ike: paragraph 0050 lines 3-9) (The examiner notes that Fig. 4(a) of Ike as shown above illustrates that the threshold for brake operation amount (i.e. the target deceleration) decreases as the risk level increases. The examiner further notes that while Ike does not explicitly teach that the risk level is correlated with the time headway, this limitation is taught by Watanabe ("Accordingly, the headway time Td for the first warning (the first time Td) is set to be largest, the headway time Td for the second warning (the second time Td) is set to be next largest, and the headway time Td for intervention braking (the third time Td) is set to be the smallest." – see at least Watanabe: paragraph 0133 lines 3-7), wherein the first, second, and third times Td as taught by Watanabe correspond to thresholds for increasingly urgent warning levels. As set forth above, it would have been obvious to combine these teachings from Watanabe with the teachings from Ike to increase the risk level according to a decreasing time headway).

Regarding claim 4, Ike in view of Watanabe teaches all of the elements of the current invention as stated above. Further, Ike teaches:
wherein the brake assist controller increases an assist braking force which is added to a braking force corresponding to the depression amount of the brake pedal as the time headway decreases, when the brake assist controller has determined that the operating condition is satisfied ("Thus, based on the PBA flag as the collision risk, the assist level is determined. Specifically, while the PBA flag increases from 1 to 3 (the collision risk increases), the assist amount is changed from level 1 to level 4. Namely, as described above, while the assist level changes from level 1 to level 4, the assist amount is raised, and hence, while the collision risk gets higher, the assist amount is raised." – see at least Ike: paragraph 0068 lines 1-7) (The examiner notes that Fig. 4(b) of Ike as shown below illustrates that the assist amount (i.e. the assist braking force) increases as the risk level increases. The examiner further notes that while Ike does not explicitly teach that the risk level is correlated with the time headway, this limitation is taught by Watanabe ("Accordingly, the headway time Td for the first warning (the first time Td) is set to be largest, the headway time Td for the second warning (the second time Td) is set to be next largest, and the headway time Td for intervention braking (the third time Td) is set to be the smallest." – see at least Watanabe: paragraph 0133 lines 3-7), wherein the first, second, and third times Td as taught by Watanabe correspond to increasingly urgent warning levels. As set forth above, it would have been obvious to combine these teachings from Watanabe with the teachings from Ike to increase the risk level according to a decreasing time headway).

    PNG
    media_image2.png
    321
    229
    media_image2.png
    Greyscale

Regarding claim 5, this claim is substantially similar to claim 3 and is, therefore, rejected in the same manner as claim 3 as has been set forth above.

Regarding claim 6, this claim is substantially similar to claim 4 and is, therefore, rejected in the same manner as claim 4 as has been set forth above:

Regarding claim 7, this claim is substantially similar to claim 4 and is, therefore, rejected in the same manner as claim 4 as has been set forth above:

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
D’sa et al. (US 2018/0050673) teaches a computer-implemented method for braking control of a host vehicle, including detecting a panic brake operation and controlling the braking system based on a time-to-collision value and a deceleration rate. Some embodiments include basing vehicle control on a time headway between the host vehicle and a leading vehicle.
Uechi (US 2017/0106839) teaches a brake control device, including an object detector and an automatic brake which is applied when a predetermined condition is satisfied which indicates that there is a possibility of collision with a detected object, and the predetermined condition includes determining whether a time to collision is equal to or smaller than a threshold time.
Yamamura et al. (US 2005/0131589) teaches an intention estimation system and method for providing operation assistance based on an operator’s intention, including calculating a risk potential associated with the vehicle based on time to collision and time headway.
Komori et al. (US 2010/0198456) teaches a driving assistance system for a vehicle which detects a traveling condition and drive operation, including determining a traffic scene by calculating a time to contact and time headway between the vehicle and a leading vehicle.
Sakuma et al. (US 2018/0201188) teaches a driving assistance device which includes a deceleration detection unit, and an information calculation unit which obtains at least one of a time to collision and a time headway between an own vehicle and a preceding vehicle.
Terasaka et al. (US 2020/0317174) teaches a vehicle braking control device which executes automatic braking control on the basis of a vehicle target deceleration value, wherein a driving support controller includes a time-to-collision calculation block and a headway time calculation block.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 3667                                                                                                                                                                                                        


/TUAN C TO/Primary Examiner, Art Unit 3667